Title: To James Madison from James McGreggar, 1 July 1808
From: McGreggar, James
To: Madison, James



Sir,
Saint Thomas 1st. July 1808

Enclosed are returns of American Vessels  which arrived here, from the 31st. Decr. 1807 to the 30. June, 1808, also accounts of monies received and expended on account of the United States.  I received a letter from William Thornton Esqr. who I authorised to th my accompt for the last six months.  He informs me that they were not drawn out in conformity to Law. It was not till then that I Knew there was a particular  for that purpose.  I have since endeavoured to procure the necessary form.  However should there be  informality in those accounts, I shall esteem it as a particular favour, if you will send me such forms as are requisite for making out the accots. so as to  me to draw them out in future with satisfaction to Government and myself.  I am very sensible that the business of your Department is such, that you have but short time to attend to trifling matters, and that it must be extremely disagreeable to you, to receive accounts that are informal, but being on the eve of my departure from  at the time I had the Honor of receiving my appointment, I had not time to get such blanks as were required for this Office.  The large sums of money spent for the relief of Seamen, the quarter ending the 31st. decr. were produced by a variety of circumstances that in all probability would never again occur.  To point out the  of them would be unnecessary.  A few of the leading causes thereof will be sufficient to shew the situation I was placed in.  This Island has long been a place of al rendezvous for our Vessels, and particularly for our Seamen.  It being neutral, they were under no apprehension of being impressed, and always sure of getting passage to their own Country, on so .
The number of Vessels condemned in the Courts of Admiralty to windward, during that period, greatly augmented the number of distressed American Seamen in this port,  Vessels were condemned here as unfit for sea, and the  men having in some instances nothing to receive, and the situation of the Island, being such, that they could not find employment, they are left of course for me to provide for.
A Great part of the Town had lately been burnt. Rents were so enormous, that a small bed room in any part of the Town, could not be got for less than sixteen Dollars Pr. Month; and during the blockade some of the necessities of life so dear as not to be within the reach of common People.  Another calamity still worse than the  (and all I shall at this time trouble you with) is that the Island was at that time extremely unhealthy.  You will see by the Doctors bills, that those that were sick; were the most expensive, and I never employed a Physician except I thought the disease was dangerous, neither did I support any man in health, when they could get employment.  The effect of the Embargo in America has been but very little felt in this or the adjacent Islands. Flour was at one time as high as $40.  However several arrivals from Halifax & New Brunswick, and other of the British possessions in America, has reduced the prices very considerably.  There was also a Vessel from East  with provisions.  She entered the port under American Colours.  The Captn. immediately waited on me, and informed me that he had no authority to wear the flag but that he had hoisted it in coming into port, as a protection to his property, which I believe to be correct.
The last Sale of Flour was at $16, and a quantity would not command that price at this moment.
This day the Brig Lydia Captn. William Mitchell of and from Philadelphia for Charleston S. C. arrived here in distress.  She has an assorted Cargo, but not much. The Captain immediately waited on me, and requested I should go off and examine the situation of his Vessel, which I did, and found that her foremast was carried away, below  Cross trees, and that the mainmast was sprung in the  place.  Her spars, rigging and sails are in a very tattered condition.  Captn. Mitchell requested I would appoint a survey to examine the Brig.  I accordingly nominated Jeremiah Vernice, George W Topham, & Benjn.  Lord, three American Merchants residing here, and  Williams & James Welsh as carpenters, there being no American Carpenters in this place.  The  who is the proper person to appoint surveys, has appointed the above named Gentlemen to examine the Brig.  I have the Honor to be Very Respectfully Sir Your Obt. Servant

James McGreggar

